                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA


Sonjie Davis,                                  )
                                               )
                 Plaintiff,                    )         Civil Action No. 0: 18-3022-RMG
                                               )
                 vs.                           )
                                               )
Andrew M. Saul, Commissioner                   )
of Social Security,                            )               ORDER
                                               )
                 Defendant.                    )
                                               )


        This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DBI") and Supplemental Security Income ("SSI"). In accordance with 28 U.S.C. § 636(b) and

Local Rule 73.02, D.S.C. , this matter was referred to the United States Magistrate Judge for

pretrial handling. The Magistrate Judge issued a Report and Recommendation ("R & R") on

October 21, 2019, recommending that the decision of the Commissioner be reversed and

remanded to the agency because the Administrative Law Judge failed to set forth basis of the

finding that the record did not support the treating physician' s opinion that the Plaintiff was

limited to sedentary work. As the Magistrate Judge observed, with the provision of only a

conclusory statement by the Administrative Law Judge, the reviewing court cannot determine

whether there is substantial evidence to support the finding of the agency. (Dkt. No. 14 at 7-9).

The Commissioner has advised the Court that he does not intend to file objections to the R & R.

(Dkt. No. 16).



                                                   -1-
       The Court has reviewed the R & Rand the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                                       rgel
                                                      United States Di trict Judge


Charleston, South Carolina
November (.,, 2019




                                                -2-
